IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38983

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 473
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 11, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ROY LEE GOLDSBOROUGH,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of life, with a minimum period of
       confinement of fifteen years, for lewd conduct with a minor under sixteen, with a
       persistent violator enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Roy Lee Goldsborough pled guilty to lewd conduct with a minor under sixteen, with a
persistent violator enhancement. Idaho Code §§ 18-1508, 19-2514. The district court sentenced
Goldsborough to a unified term of life, with fifteen years determinate. Goldsborough appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing



                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Goldsborough’s judgment of conviction and sentence are affirmed.




                                                   2